AO 72A
(Rev. 8/82)

 

Su the Guited States District Court
for the Southern District of Georgia
Brunswick Dibision

BW ORCHARDS, LLC, C&D, FUEHRING
FARMS, INC., GOLDEN HART FRUIT
FARMS, LLC, GREEN VENTURES,
LLC, HERRYGERS FARMS, LLC,
JAMES JENSEN d/b/a JENSEN
FARMS, LAKESHORE FARMS, INC.,
LK VANSICKLE FARMS, LLC,
MALBURG ACRES, LLC, RANDY A.
FEDO d/b/a RAN-MARK CO., PAUL
OOMEN d/b/a PAUL OOMEN & SONS,
SLOCUM FARMS, LLC, VILLADSEN
TREE FARMS, INC., and PRODUCE
PAY, INC.,

Plaintiffs,
Vv. No. 2:19-cv-00007

SPIECH FARMS GEORGIA, LLC, and
TIMOTHY M. SPIECH, BRADLEY A.
SPIECH, ROBIN L. SPIECH, STEVEN
M. SPIECH, and EVA M. STONE,
individually,

 

Defendants.
ORDER

Before the Court are Defendants Robin L. Spiech’s and Steven

M. Spiech’s Motion to Dismiss for Improper Venue, and, in the

Alternative, Motion to Transfer Venue, dkt. no. 25, and Defendants

Timothy M. Spiech’s, Bradley A. Spiech’s, and Eva M. Stone’s Motion

to Dismiss for Improper Venue, and, in the Alternative, Motion to

 
AQ 72A
(Rev. 8/82)

 

Transfer Venue, dkt. no. 28. These motions have been fully briefed
and are ripe for review. For the reasons stated below, Defendant’s
Motions to Dismiss are DENIED and Defendant’s Motions to Transfer
Venue are GRANTED.
BACKGROUND

This case involves Plaintiffs’ BW Orchards, LLC, Fuehring
Farms, Inc., Golden Hart Fruit Farms, LLC, Green Ventures, LLC,
Herrygers Farms, LLC, James Jensen d/b/a Jensen Farms, Lakeshore
Farms, Inc., LK Vansickle Farms, LLC, Malburg Acres, LCC, Randy A.
Fedo d/b/a Ran-Mark Co., Paul Oomen d/b/a Paul Oomen & Sons, Slocum
Farms, LLC, Villadsen Tree Farms, Inc., (collectively “Growers”)
and Produce Pay, Inc. (“Produce Pay”) (all together “Plaintiffs”)
claims against Defendants Spiech Farms Georgia, LLC (“Spiech
Georgia”), Timothy M. Spiech, Bradley A. Spiech, Robin L. Spiech,
Steven M. Spiech, and Eva M. Stone stemming from Defendants’
alleged failure to pay under agreements to sell or buy produce.
Specifically, Plaintiffs allege in their First Amended Complaint
(hereinafter “the Complaint”), dkt. no. 11, that Growers had
entered into various agreements with non-party Spiech Farms, LLC
(“Spiech Michigan”)—a Michigan Limited Liability Company with its
principal place of business in Paw Paw, Michigan—under which Spiech
Michigan would purchase produce, namely asparagus, from Growers.
Dkt. No. 11 Tf] 21, 44-69. Additionally, Plaintiffs allege that

Produce Pay entered into a “Distribution Agreement,” under which

2

 
AO 72A
(Rev. 8/82)

 

Spiech Michigan agreed to sell and Produce Pay agreed to purchase
certain produce, specifically grapes and blueberries, for the
express purpose of Spiech Michigan selling such Produce to
purchasers on commission on behalf of Produce Pay. Id. WW 106-
122. At all relevant times, Spiech Michigan was the parent company
of Spiech Georgia, and Timothy, Bradley, Robin, and Steven Spiech,
as well as Eva Stone, were members of both Spiech Michigan and
Spiech Georgia. Id. 47 21-22. Spiech Georgia is a Georgia limited

liability company with its principal place of business in Baxley

and Brunswick, Georgia, where it grew certain produce,

specifically blueberries. Id. 9 21.

The gravamen of Plaintiffs’ ninety-one-page Complaint is that
Spiech Michigan failed to pay Growers under their respective
agreements to sell produce and failed to pay Produce Pay for the
produce sold to third-parties under the distribution agreement.
Id. 41 32-43. The Complaint avers that Spiech Michigan, through
the individual member Defendants, instead funneled money,
including money earned from selling produce under the distribution
agreement with Produce Pay, to Spiech Georgia to hide and shield
that money from Plaintiffs and from Spiech Michigan’s bankruptcy.
Id. @£@ 40-43. The Complaint alleges that Defendants then used
that money to fund blueberry farming operations in.Georgia. Id.
G@ 41. Based on these facts Plaintiffs allege claims against

Defendants for Failure to Pay Promptly (Count I), Making False or

3

 
AO 72A
(Rev. 8/82)

 

Misleading Statements (Count II), Unfair Trade Practice for Breach
of Good Faith and Fair Dealing (Count III), and Unfair Trade
Practice for Breach of Express or Implied Duties (Count IV) all
under the Perishable Agricultural Commodities Act (“PACA”) , 7
U.S.C. $§ 499, and state law claims of Conspiracy to Defraud (Count
V), Fraud (Count VI), Breach of Duty to Corporate Creditors (Count
VII), Intentional Interference With a Contract (Count VIII),
Conversion (Count IX), Unjust Enrichment (Count X), Negligence
(Count XI), Common Enterprise Liability (Count XII), and Piercing
the Corporate Veil: Alter-Ego Liability (Counts XIII-XVII). Id.
qd] 126-547.

Plaintiffs filed their initial Complaint on January 14, 2019,
in the Southern District of Georgia. Dkt. No. 1. But, prior to
that filing, on November 22, 2017, Spiech Michigan filed for
bankruptcy in the Bankruptcy Court for the Western District of

Michigan. See In re Spiech Farms, LLC, No. 17-05398 (Bankr. W.D.

 

Mich. November 11, 2017), Dkt. No. 1. Those proceedings are still
ongoing, and Plaintiffs are involved in that bankruptcy
litigation. Id. After Plaintiffs filed their Complaint in this
Court, Spiech Michigan filed a Motion for Contempt against
Plaintiffs in the Bankruptcy Court for the Western District of
Michigan on March 11, 2019, arguing that Plaintiffs’ Complaint in
this case violates the Bankruptcy Court’s automatic stay under 11

U.S.C. § 362(a) (3) and that it seeks improper collateral review of

 
AO 72A
(Rev. 8/82)

 

the orders of the Bankruptcy Court. Id. at Dkt. No. 611. That
motion is still pending before the Bankruptcy Court. On that same
day, March 11, 2019, Defendants filed their respective Motions to
Dismiss for Improper Venue or in the Alternative, Motions to
Transfer Venue, dkt. nos. 25, 28, presently before this Court.
DISCUSSION

Defendants move this Court pursuant to Federal Rule of Civil
Procedure 12(b)(3) for an order dismissing Plaintiffs’ Amended
Complaint for improper venue. Dkt. Nos. 25, 28. Alternatively,
if the Court determines that venue in this District is proper,
Defendants request that the Court nevertheless transfer this case
to the United States District Court for the Western District of
Michigan under 28 U.S.C. § 1404(a).

I. Motion to Dismiss for Improper Venue

Under Rule 12 (b) (3), a party may assert improper venue as a
defense to a claim for relief. Fed. R. Civ. P. 12(b) (3). Whena
defendant objects to venue, “(t]he plaintiff has the burden of

showing that venue in the forum is proper.” Pinson v. Rumsfeld,

 

192 F. App’x 811, 817 (11th Cir. 2006). In considering a motion
filed pursuant to Rule 12 (b) (3), a court accepts the facts in the
plaintiff’s complaint as true. Simbaqueba v. U.S. Dep’t of Def.,
No. CV 309-066, 2010 WL 2990042, at *2 (S.D. Ga. May 28, 2010).
“However, when a Rule 12(b) (3) motion is predicated upon key issues

of fact, the court may consider matters outside the pleadings.”

5

 
AO 72A
(Rev. 8/82)

 

 

Id. (citing Curry v. Gonzales, No. 105-2710, 2006 WL 3191178, at
*2 (N.D. Ga. Oct. 31, 2006)). Where conflicts exist between the
allegations in the complaint and the evidence outside of the
pleadings, the court “must draw all reasonable inferences and
resolve all factual conflicts in favor of the plaintiff.” Wai v.
Rainbow Holdings, 315 F. Supp. 2d 1261, 1268 (S.D. Fla. 2004); see
also Simbaqueba, 2010 WL 2990042, at *2.

In diversity cases such as this one, venue is determined in
accordance with the requirements of 28 U.S.C. § 1391(b), which
provides that a civil action may be brought in:

(1) a judicial district in which any defendant resides,

if all defendants are residents of the State in which
the district is located;

(2) a judicial district in which a substantial part of
the events or omissions giving rise to the claim
occurred, or a substantial part of the property that is
the subject of the action is situated; or

(3) if there is no district in which an action may
otherwise be brought as provided in this section, any
judicial district in which any defendant is subject to
the court’s personal jurisdiction with respect to such
action.

A court presiding over a case “laying venue in the wrong
division or district shall dismiss, or if it be in the interest of
justice, transfer such case to any district or division in which
it could have been brought.” 28 U.S.C. § 1406(a).

In this case, Plaintiffs have met their burden to show that
venue is proper in the Southern District of Georgia under

§ 1391 (b) (2). Looking to the sections of § 1391(b), subsection

6

 
AQ 72A
(Rev. 8/82)

 

(bo) (1) is inapplicable because it is undisputed that not all of
the Defendants are residents of Georgia in this case. Moreover,
subsection (b) (3) is inapplicable because the Court finds that
venue is also proper in the Western District of Michigan. Although
Plaintiffs attempt to argue that the Western District of Michigan
would not have jurisdiction over all of the parties or claims in
this case, Plaintiffs fail to support that argument with any
substantive reasons. Because the individual member Defendants
conducted business as part of Spiech Michigan and Spiech Georgia
in Michigan (let alone a few of them being residents of Michigan),
the Court sees no reason why the Western District of Michigan would
not have personal jurisdiction under a minimum contacts theory.
The same is true for Spiech Georgia that, according to the facts
alleged in the Complaint, did business in Michigan through working
with, or as a part of, Spiech Michigan and sent produce to
Michigan. As for subject matter jurisdiction, federal question
jurisdiction exists for the PACA claims and _ supplemental
jurisdiction covers the state law claims. Thus, the Court sees no
basis for concluding that a federal court in the Western District
of Michigan would not have jurisdiction over all of the parties or
claims in Plaintiff’s Complaint.

Therefore, Plaintiffs are left with relying on § 1391(b) (2),
and they meet their burden under that section by showing that a

substantial part of the events giving rise to the claims in their

 
AO 72A
(Rev. 8/82)

 

Complaint occurred in the Southern District of Georgia. It is
important to note that Plaintiffs are not required to show that a
majority of the events occurred in the Southern District of
Georgia; rather, they only need to show that a substantial part of

the events occurred here. Morgan v. N. MS Med. Ctr., Inc., 403 F.

 

 

Supp. 2d 1115, 1123 (S.D. Ala. 2005), aff’d sub nom. Morgan v. N.

Mississippi Med. Ctr., Inc., 225 F. App’x 828 (11th Cir. 2007).

 

(“[T]he question confronting the undersigned is not whether the
lion’s share of the events at issue occurred in the Southern
District of Alabama, nor is it the relative magnitude and
significance of the events occurring in this judicial district as
compared to those in the Northern District of Mississippi.
Instead, the question is simply whether ‘a substantial part’ of
the events transpired here.”). Here, Plaintiffs’ Complaint
alleges that Defendants, instead of paying Plaintiffs money owed
to them under the various agreements that the parties had, funneled
money to Spiech Georgia-—which is located in the Southern District
of Georgia-to hide that money from Plaintiffs. See Dkt. No. 11
GI 41-43. Plaintiffs further allege that Defendants did this while
fraudulently misleading the Plaintiffs and reassuring them that
Defendants would pay, when really Defendants were just trying to
buy time before filing bankruptcy and hiding the money from that
bankruptcy by funneling it to Spiech Georgia. See id. @@ 41-43,

312-313. Plaintiffs allege that instead of paying them, Defendants

 
AO 724A

(Rev. 8/82)

 

used the money sent to Spiech Georgia to fund Spiech Georgia’s

operations, including purchasing equipment, funding labor
operations, and conducting other activities. See id. @1 41-43,
319-320.

At a minimum, these facts form a substantial part of the
events that are the basis for certain counts in the Complaint,
such as Count Ix for conversion and Count X for unjust enrichment,
in that by Defendants funneling money to Spiech Georgia, Spiech
Georgia unlawfully converted funds that were owed to Plaintiffs
and were unjustly enriched by receiving those funds. Moreover,
the basis for many of Plaintiffs’ other claims is that instead of
paying Plaintiffs for the money that they were owed, Defendants
sent that money to Spiech Georgia to hide it, and Spiech Georgia
used that money to fund its operations. Thus, at least for some
counts in the Complaint, a “substantial part of the events...
giving rise” to those counts occurred in the Southern District of
Georgia. Although a majority of the facts that make up this case
may not have occurred here, for the purposes of Defendant’s Motion
to Dismiss for Improper Venue, Plaintiffs have met their burden to
show that at least a substantial part of those facts occurred in

this District. As such, Defendant’s Motion to Dismiss is DENIED.

 
AO 724A
(Rev. 8/82)

II. Motion to Transfer Venue

Turning to the second issue of transferring venue, 28 U.S.C.
§ 1404(a) provides that a district court may transfer a civil
action “to any other district or division where it might have been
brought,” when it is “for the convenience of parties and witnesses”
and “in the interest of justice.” District courts are vested with
broad discretion in weighing conflicting arguments regarding a

venue transfer. See England v. ITT Thompson Indus. Inc., 856 F.2d

 

1518, 1520 (llth Cir. 1988). Courts traditionally afford
considerable deference to a plaintiff's choice of forum,
disturbing it only where it is “clearly outweighed by other

considerations.” Robinson v. Giamarco & Bill, P.C., 74 F.3d 253,

 

260 (llth Cir. 1996) (quoting Howell v. Tanner, 650 F.2d 610, 616
(Sth Cir. 1981)). Thus, a party who moves to transfer venue
pursuant to Section 1404(a) bears the burden of establishing “that
the balance of convenience and justice ‘weighs heavily in favor of

the transfer.’” Duckworth v. Med. Electro-Therapeutics, Inc., 768

 

F. Supp. 822, 831 (S.D. Ga. 1991) (quoting Elec. Transaction

 

Network v. Katz, 734 F. Supp. 492, 501 (N.D. Ga. 1989)).

“The question of whether a transfer is appropriate depends
upon two inquires: (1) whether the action might have been brought
in the proposed transferee court, and (2) whether [certain]
convenience factors are present to justify the transfer.” Greely

v. Lazer Spot, Inc., No. CV 411-096, 2012 WL 170154, at *2 (S.D.

 

 

10

 
AO 72A
(Rev. 8/82)

 

Ga. Jan. 19, 2012) (citing Mason V. Smithkline Beecham Clinical
Labs., 146 F. Supp. 2d 1355, 1359 (S.D. Fla. 2001)). The
convenience factors include the following:

(1) the convenience of the witnesses; (2) the location
of relevant documents and the relative ease of access to
sources of proof; (3) the convenience of the parties;
(4) the locus of operative facts; (5) the availability
of process to compel the attendance of unwilling
witnesses; (6) the relative means of the parties; (7) a
forum’s familiarity with the governing law; (8) the
weight accorded a plaintiff’s choice of forum; and (9)
trial efficiency and the interests of justice, based on
the totality of the circumstances.

Manuel v. Convergys Corp., 430 F. 3d 1132, 1135 n.1 (11th Cir.

 

2005).
A. Case Could Have Been Brought in the United States District

Court for the Western District of Michigan.

Looking to the first question, as noted in the previous
section, this case could have been brought in the Western District
of Michigan. As with the Southern District of Georgia, venue would
have been proper in the Western District of Michigan pursuant to
28 U.S.C. § 1391(b) (2) because a substantial part of the events
giving rise to Plaintiffs’ claims took place in Michigan. These
events include all of the underlying agreements between Spiech
Michigan and Plaintiffs, Spiech Michigan’s attempts to assure
Plaintiffs that it would pay what money it owed, and Spiech
Michigan’s transferring or funneling of funds to Spiech Georgia.

The Complaint states that at all times the individual Defendants

11

 
AO 72A
(Rev. 8/82)

 

controlled and managed Spiech Michigan and Spiech. Georgia’s
operations and financial dealings. See, e.g., Dkt. No. 11 7 252.

It is plain from the facts alleged in the Complaint that a

substantial part-—indeed a majority as explained below-of the

events underlying Plaintiffs’ claims took place in Michigan.

As mentioned in the previous section, Plaintiffs argue—
without providing any support-that the Western District of
Michigan would not have jurisdiction over all parties in this case
or all claims. Again, the Court finds no basis to support this
contention. The Western District of Michigan would have federal
question jurisdiction and supplemental jurisdiction over the
claims in this case, and it would have personal jurisdiction,
courtesy of the Defendants business contacts via Spiech Michigan
in the forum state-—Michigan. Therefore, the Court concludes that
this action could have been brought in the Western District of
Michigan.

A. Transfer of Venue Convenience Factors
1. Trial Efficiency and the Interests of Justice, Based
on the Totality of the Circumstances

Turning to the second question-the factors for transfer of
venue-here, the strongest factor in favor of transfer of venue is
the ninth factor of trial efficiency and the interests of justice—
specifically because of the related bankruptcy proceedings pending

in the Western District of Michigan. 28 U.S.C. § 1404(a) “permits

12

 
AOTIA
(Rev. 8/82)

 

a district court to transfer a case to another district court where

 

a related bankruptcy proceeding is pending.” Crimson Yachts v.
M/Y BETTY LYN II, No. CIV.A. 08-0334-WS-C, 2011 WL 176052, at *1

(S.D. Ala. Jan. 19, 2011) (citing Integrated Health Servs. of Cliff

 

Manor, Inc. v. THCI Co., LLC, 417 F.3d 953, 957-58 (8th Cir.

 

2005)). This is permissible because “{dJistrict courts have
‘jurisdiction of all civil proceedings arising under title 11, or

arising in or related to cases under title 11.” Integrated Health

 

Servs., 417 F.3d at 958. “A claim is ‘related to’ a bankruptcy
case within the meaning of § 1334(b) if. it ‘could conceivably have
any effect’ on the bankruptcy estate,” and such effects “include
any matter that could ‘alter the debtor’s rights, liabilities,
options, or freedom of action . . . and which in any way impacts
upon the handling and administration of the bankrupt estate.’”
Id. (citations omitted).

In this case, the civil claims in Plaintiffs’ Complaint are
related to the pending bankruptcy case of Spiech Michigan pending
before the Western District of Michigan, and transferring this
action to the Western District of Michigan serves the interests of
justice and “judicial economy by putting the related matter before
the same court handling the bankruptcy.” Id. As an initial
matter, while it is true that Spiech Michigan is not a party to
this case, based on the facts alleged in the Complaint, that fact

does not mean that Plaintiffs’ claims are not related to the

13

 
AO 72A
(Rev. 8/82)

 

bankruptcy proceeding in the Western District of Michigan.
Plaintiffs’ involvement in that bankruptcy proceeding and
Plaintiffs’ goal, at least in part, in this case are the same—
namely to get paid the money allegedly owed by Defendants.
Moreover, Plaintiffs’ Complaint avers that Spiech Michigan and
Spiech Georgia were essentially the same entity such that Spiech
Georgia is liable for Spiech Michigan’s debts and that the
individual Defendants who were members of both companies should be
personally liable—under a veil-piercing theory-for the debts of
the companies because of how they conducted their business with
those corporate entities. In other words, Plaintiffs’ claims in
this case could conceivably have an effect on the bankruptcy estate
by attempting to recover damages for funds owed to Plaintiffs by
Spiech Michigan through Spiech Georgia or the individual
Defendants such that this action would likely impact the handling
and administration of the bankruptcy estate in the Western District
of Michigan case. In essence, the money that Plaintiffs are
pursing in this case could very well be part of the bankruptcy
estate at issue in the bankruptcy action.

For these same reasons, Spiech Michigan has filed a Motion
for Contempt in the Bankruptcy Court for the Western District of
Michigan against the Plaintiffs in this case arguing that the
Plaintiffs have violated the automatic stay under 11 U.S.C.

§ 362(a) (3). That provision provides that a bankruptcy petition

14

 
AO 72A
(Rev. 8/82)

 

“operates as a stay, applicable to all entities, of . . . any act
to obtain possession of property of the estate or from property of
the estate or to exercise control over property of the estate.”
11 U.S.C. § 362(a) (3). Property of the estate includes “all legal
or equitable interests of the debtor in the property as of the
commencement of the case,” including claims. 11 U.S.C.

§ 541(a) (1). Thus, 11 U.S.C. § 362(a)(6) prohibits “any act to

collect, assess or recover a claim against the debtor that arose

before the commencement of the case.” Now, this Court is not
tasked with deciding whether these provisions have been violated,
but as to the issue of transferring venue at issue in this Order,
it is an important factor in the totality of the circumstances
that the Western District of Michigan is currently considering a
motion to hold the Plaintiffs in this case in contempt for filing
the Complaint in this case. If the Bankruptcy Court grants that
motion, it would directly impact this case.

However, even if the Bankruptcy Court denies the motion, that
motion is still a prime example of how allowing this case to
proceed here while a related bankruptcy action proceeds in Michigan
could result in inconsistent judgments or, at the very least,
confusing or inefficient resolution of issues involving the
parties in this case and the bankruptcy action. Thus, the factors
of the interests of justice and judicial efficiency counsel

strongly in favor of transfer in this case.

15

 
AO 72A
(Rev. 8/82)

 

2. Convenience of the Witnesses
Looking to the other factors, the first factor of the
convenience of the witnesses is neutral. Convenience of the
witnesses is the most important factor to consider under Section —

1404(a). Duckworth, 768 F. Supp. at 831 (citing Elec. Transaction

 

Network, 734 F. Supp. at 501); see also Ramsey v. Fox News Network,
LLC, 323 F. Supp. 2d 1352, 1356 (N.D. Ga. 2004) (citing McNair v.
Monsanto Co., 279 F. Supp. 2d 1290, 1311 (M.D. Ga. 2003), and State

Street Capital Corp. v. Dente, 855 F. Supp. 192, 197 (S.D. Tex.

 

1994)). Nevertheless, courts afford less weight to witnesses who
closely align with either party, as it is presumed that these
witnesses are more willing to testify in a different forum. See
Ramsey, 323 F. Supp. 2d at 1356 (citing Gundle Lining Constr. Corp.

v. Fireman’s Fund Ins. Co., 844 F. Supp. 1163, 1166 (S.D. Tex.

 

1994)). Instead, “the focus of the Court should be on the
convenience of ‘key witnesses’”—witnesses “which have information
regarding the liability of Defendant [s].” Id. at 1356-57 (citing

McNair, 279 F. Supp. 2d at 1311, and Matt v. Baxter Healthcare

 

Corp., 74 F. Supp. 2d 467, 470 (S.D. Pa. 1999)).

In this case, Defendants argue that Michigan is the more
convenient forum for witnesses because of the nineteen litigants
in this case, “sixteen of them are residents in the Western

District of Michigan, two are Florida residents and one is a

16

 
AO 72A
(Rev. 8/82)

California resident.” Dkt. No. 35 at 8.} Dkt. No. 11 @ 21.
Defendants also argue that no material non-party witnesses reside
in the Southern District of Georgia, but rather, all key non-party
witnesses, which include former employees with material
information, lenders, and other parties with knowledge of
Defendants’ and Plaintiffs’ business dealings are located in
Michigan. Finally, | the individual Defendants swore in their
affidavits that to their knowledge, all witnesses-with the
exception of Robin and Steven Spiech-reside in Michigan. See Dkt.
Nos. 28-3, 28-4, 28-5, 28-6, 28-7.

Plaintiffs argue that they are more than willing as party
witnesses to travel to the Southern District of Georgia, see dkt.
no. 30 at 9, and they point to non-party witnesses located in
Georgia including equipment operators who will testify to the
purchase and use of tractor harvesters and other blueberry
harvesting equipment, laborers hired by Spiech Georgia who will
testify to the blueberry farming of Spiech Georgia, the landlord
who may testify to improvements in the land that Spiech Georgia
utilized, and witnesses from Pineland Bank that handled the land

contracts and liens on Spiech Georgia’s land and the funds and

 

 

1 The Court notes that Spiech Georgia is a Georgia entity that is incorporated
in Georgia and has its principal place of business in Georgia. Dkt. No. 11
q¢ 21. However, for the purposes of this factor, corporate entities like Spiech
Georgia and the Plaintiff corporations cannot be witnesses in the case as they
are merely corporate entities. Instead, when the Court refers to witnesses,
such as those on behalf of the corporate entity Plaintiffs, it is referring to
officers of those entities. ,

17

 
AO 72A
(Rev. 8/82)

 

traceability of payments it received toward those contracts.
Plaintiffs also point out that two of the Defendants, Steven and
Robin Spiech, live in Florida, which is much closer to the Southern
District of Georgia than the Western District of Michigan. See
id. at 10-11.

| Analyzing this factor, it is clear that either forum would
be more convenient for some witnesses and less convenient for
others. As for the parties themselves, the Court affords less
weight to them because they are presumed to be more willing to
testify in either forum; but, it is worth noting that the vast
majority of the party witnesses are located in the Western District
of Michigan or travel there for business. See Dkt. Nos. 28-3, 28-
4, 28-5, 28-6, 28-7. Next, as for key non-party witnesses, former
employees and lenders located in Michigan will be important to
this case-which centers around alleged money owed by Defendants
under agreements with Plaintiffs—because they will testify to the
contracts and business dealings between these parties. It is
unclear how important testimonies from laborers on Spiech
Georgia’s farm or the landlord will be to the issue of whether.
Defendants avoided paying Plaintiffs and instead funneled money to
Spiech Georgia to hide it from Plaintiffs and the bankruptcy
proceedings, but testimony from the bank in Georgia and the
equipment operators may be able to show evidence of money being

transferred and utilized that was supposed to be paid to

18

 
AO 72A
(Rev. 8/82)

 

Plaintiffs. Finally, while it is true that geographically Steven
and Robin Spiech are closer to the Southern District of Georgia,
they swore that the Western District of Michigan was more
convenient as they already travel there for business. See Dkt.
Nos. 28-3, 28-4.

Because both Sides will have witnesses that are
inconvenienced by the selection of either forum, this factor is
neutral. If the case is heard in the Western District of Michigan,
it will be close to most of the party witnesses and witnesses with
knowledge of Defendants’ business, like former employees and
lenders, while those witnesses with the direct knowledge of events
that occurred at Spiech Georgia, like the bank and equipment
operators, would be inconvenienced. The opposite is true if the
case is heard in the Southern District of Georgia. Thus, despite
being the most important factor, this factor favors neither party.

3. Location of Documents and Other Evidence

Next, the location of documents and ease of access to other
proof factor is also neutral. While it is true that underlying
agreements and other business transactions took place in Michigan
and Defendants argue that all documents and records relevant to
this case are located in Michigan, neither party has shown why any
documents or other evidence of such business dealings could not be
easily transferred to the Southern District of Georgia. In today’s

world, any typical business documents can easily be scanned and

19

 
AO 72A
(Rev. 8/82)

 

sent electronically to almost anywhere. For this reason, in cases
like this, the “location of documents is not a significant factor
in the transfer analysis given the widespread use of electronic

document production.” Internap Corp. v. Noction Inc., 114 F. Supp.

 

3d 1336, 1341 (N.D. Ga. 2015) (citation omitted). Thus, this
factor favors neither party, and is thus, neutral.
4. Convenience of the Parties

Turning to the convenience of the parties factor, this factor
weighs in favor of transfer. Under this factor, “to justify
transfer, the inconvenience of the present forum to the moving
party [must] substantially outweigh[ ] the inconvenience of the
proposed alternative forum to the non-moving party.” Spanx, Inc.

v. Times Three Clothier, LLC, No. 1:13-CV-710-WSD 2013 WL 5636684,

 

at *2 (N.D. Ga. Oct. 15, 2013). As for Plaintiffs, they are all
entities located in the Western District of Michigan, with the
exception of Produce Pay which has its principal place of business
in California and is incorporated in Delaware, see dkt. no. ll
q@ 16, and they have stated that they have no problem traveling to

the Southern District of Georgia to pursue this case, see dkt. no.

30 at 10. As such, either venue would be convenient for
Plaintiffs. However, the Western District of Michigan would be
much more convenient for Defendants, overall. Spiech Michigan,

although not a party to this suit, is located in the Western

District of Michigan. Dkt. No. 11 7 21. Tim and Bradley Spiech

20

 
AOT2A
(Rev. 8/82)

 

along with Eva Stone are all Michigan residents. Id. Tim and
Bradley Spiech swore that it would be more convenient for this
case to proceed in Michigan as they are both Michigan residents,
have recently started new jobs, and have limited funds to apply
toward the litigation. Dkt. No. 25-5 4916-17; Dkt. No 25-6 Wf 15-
16. Eva Stone also swore that Michigan would be a more convenient
forum as she is looking for a new job and has very limited funds
to apply to the litigation. Dkt. No. 28-7 QI 14-15. Although
Steven and Robin Spiech reside in Florida, both swore that it would
be more convenient for them for the case to proceed in Michigan as
they frequently travel to Michigan already to conduct business.
Dkt. No. 25-3 | 13; Dkt. No. 25-4 4 8. Furthermore, both Steven
and Robin are unemployed and Steven is looking for work in both
Michigan and Florida. Dkt. No. 25-3 9 14; Dkt. No. 25-4 7 9. In
addition to these facts, Defendants argue that both Spiech
Michigan and Spiech Georgia are insolvent and because of the
bankruptcy proceedings in the Western District of Michigan, any
administrative or winding-up functions of those entities will
occur in Michigan.

Based on these facts, it is clear that allowing the case to
proceed in the Western District of Michigan will impose little, if
any, inconvenience to the Plaintiffs, and that inconvenience is
substantially outweighed by the inconvenience of the case

proceeding in the Southern District of Georgia to the Defendants.

21

 
AQ T2A
(Rev. 8/82)

 

The Defendants that reside in Michigan will have to travel down to
Georgia for this case, and the Defendants that live in Florida
will have to travel both up to Georgia for this case while also
traveling to Michigan for the related bankruptcy proceedings.
Meanwhile, the vast majority of Plaintiffs are located in Michigan
and have no problem traveling down to Georgia for this case. Thus,
this factor weighs in favor of transferring venue.
5. Locus of Operative Facts.

Next, the locus of operative facts weighs in favor of transfer
as the majority of the underlying facts of this case occurred in
Michigan. “‘The locus of operative facts’ has been interpreted as

the place where events and actors material to proving liability

 

are located.” See Seltzer v. Omni Hotels, No. 09 Civ. 9115(BSJ
(JCF), 2010 WL 3910597, at *4 (S.D.N.Y. Sept. 30, 2010). *[C]ourts
routinely transfer cases when the principal events occurred and
the principal witnesses are located in another district.” Id.

(quoting In re Nematron Corp. Sec. Litig., 30 F. Supp. 2d 397, 404

 

(S.D.N.Y. 1998)). However, where there is no single locus of the
operative facts, this factor is neutral and does not support a

transfer. See Smith v. Dollar Tree Stores, Inc., No. 1:11-CV-

 

02299-SCJ, 2012 U.S. Dist. LEXIS 76944, at *10 (N.D. Ga. May 10,
2012).
In this case, the principle events and witnesses underlying

Plaintiffs’ claims are located in the Western District of Michigan.

22

 
AO 72A
(Rev. 8/82)

 

While a substantial part of the events underlying Plaintiffs’
claims occurred in this District, as explained in the first section
above, a majority of the underlying facts of this case occurred in
Michigan. Based on Plaintiffs’ Complaint, the only events that
occurred in Georgia were part of the transfer of funds sent from
Spiech Michigan to Spiech Georgia to hide money allegedly owed to
Plaintiffs and the use of that money to fund Spiech Georgia’s
blueberry operations in Georgia. All of the other facts leading
up to that funneling of money occurred in Michigan. These facts
include all the various produce contracts that Plaintiffs entered
into with Spiech Michigan, the distribution agreement between
Spiech Michigan and Produce Pay, Spiech Michigan’s letters and
promissory notes assuring Plaintiffs that it would pay them the
money owed to them, Spiech Michigan’s transferring of the money
(presumably from Michigan) to Spiech Georgia, and Spiech
Michigan’s filing for bankruptcy. See generally Dkt. No. 11 91 32-.
125. “Moreover, the majority of the parties themselves and business
employee witnesses are located in Michigan where these events took
place. See id. 9 21; Dkt. No. 36 at 7.

While some of Plaintiffs’ claims revolve around actions taken
by Defendants in Georgia, such as using the funds allegedly owed
to Plaintiffs to fund Spiech Georgia’s operations and the
conversion claim (Count IX) and the unjust enrichment claim (Count

X), the bulk of the claims in the Complaint involve Defendants’

23

 
AO 72A
(Rev. 8/82)

 

 

alleged failure to pay Plaintiffs money that Plaintiffs were owed
under the agreements entered into between the parties. Plaintiffs
argue that these claims have nothing to do with the contracts
entered into with Defendants because they do not allege a breach
of contract claim, but looking to the facts of this case, the
lion’s share of Plaintiffs’ Complaint is premised on the
allegations that they entered into agreements with Defendants,
Defendants failed to pay, and instead of paying, Defendants lied
and defrauded Plaintiffs and hid the money owed to Plaintiffs by
sending it to Spiech Georgia. In other words, the underlying
agreements and the Defendants other actions in Michigan are central
to Plaintiffs’ claims.

For these reasons, the Court finds that the lotus of operative
facts occurred in Michigan. Therefore, this factor weighs in favor
of transfer. |

6. The Availability of Process to Compel the Attendance
of Unwilling Witnesses

The availability of process to compel the attendance of
unwilling witnesses, for the same reasons as discussed for the
convenience of the witnesses factor, is neutral. Pursuant to
Federal Rule of Civil Procedure 45(c) (1), “[a] subpoena may command
a person to attend a trial” only if the trial is either “within
100 miles of where the person resides, is employed, or regularly

transacts business in person”; or “within the state where the

24

 
AO T2A
(Rev. 8/82)

 

person resides, is employed, or regularly transacts business in
person,” only if such person “is a party or a party’s officer” or
“would not incur substantial expense.”

As explained above, Plaintiffs assert that various non-party
witnesses reside in Georgia while Defendants assert that other
non-party witnesses reside in Michigan. As such, whether this
case proceeds in the Southern District of Georgia or the Western
District of Michigan, some witnesses will be beyond the court’s
subpoena power. Based on the evidence before this Court, the Court
cannot say whether Plaintiffs’ or Defendants’ will be more
essential for this case, and therefore, because either location
will allow some witnesses to be subpoenaed but not others, this

factor does not favor either party.?

 

2 Plaintiffs point out that Steven and Robin Spiech reside in Florida, which
would be more than 100 miles from the Western District of Michigan. As an
initial matter, it is not entirely clear that Steven and Robin Spiech, who
allegedly reside in Hudson Florida, dkt. no. 30 at 2, are within 100 miles of
the Southern District of Georgia either (based on the Court’s estimate, Hudson
is approximately 130 to 140 miles from the border of the Southern District of
Georgia). Moreover, because both Steven and Robin Spiech have sworn that they
periodically travel to Michigan for business (Robin swore that she travels with
her husband when he travels to Michigan for business), the Court finds that
they would fall under the subpoena rule for parties. Dkt. Nos. 28-3, 28-4.
Even if their travel did not amount to “frequent” travel, because they swear
that they travel to Michigan periodically for business, the Court finds that
they could likely be subpoenaed for a hearing, deposition, or trial without
incurring substantial expense, despite their limited funds to put toward this
litigation. Dkt. Nos. 28-3, 28-4. However, Steven and Robin swear that they
have no plans to travel to Georgia. Dkt. Nos. 28-3, 28-4.

25

 
AO 72A
(Rev. 8/82)

 

7. Relative Means of the Parties

As for the relative means of the parties factor, this factor
weighs in favor of transferring venue because of the Defendants’
financial situations. This factor calls for a distinct inquiry
into the parties’ financial means. Bell v. Rosen, No. CV214-127,
2015 WL 5595806, at *12 (S.D. Ga. Sept. 22, 2015). Here, as
discussed above, some of the individual Defendants are unemployed
while others have started new jobs, and they have all sworn that
they do not have many funds available to use toward this

litigation. Dkt. No. 25-3 1 14; Dkt. No. 25-4 9 9; Dkt. No. 25-5

TWi6-17; Dkt. No 25-6 17 15-16; Dkt. No. 28-7 @f 14-15.

Moreover, Spiech Michigan and Spiech Georgia are insolvent,
and Spiech Michigan is currently in bankruptcy proceedings in the
Western District of Michigan. Meanwhile, Plaintiffs have not shown
any issue concerning their financial means, and instead, have said
that they are more than willing to travel to the Southern District
of Georgia for this case. In addition to these facts, if this
case remains in the Southern District of Georgia, at least some of
the individual Defendants will likely have to spend time and money
to travel to this district for this case while also spending time
and money to travel to Michigan to handle the related bankruptcy
proceedings. Thus, weighing the relative means of the parties,

the Court finds that this factor weighs in favor of transfer.

26

 
AO T2A
(Rev. 8/82)

 

8. Forum’s Familiarity with Governing Law

Turning to the next factor of the forum’s familiarity with
governing law, this factor is also neutral because based on the
facts alleged in the Complaint, it appears that some claims will
be governed by federal law, some by Georgia law, and others by
Michigan law. In this case, this court has federal question
jurisdiction over Plaintiffs’ PACA claims and supplemental
jurisdiction over Plaintiffs’ state law claims. In such a case—
where the court has federal question jurisdiction and supplemental
jurisdiction over state law claims-the federal court applies the
choice of law rules of the state in which it sits for the state

law claims. See In re Enron Corp. Sec., Derivative & “ERISA”

 

Litig., 511 F. Supp. 2d 742, 790-91 (S.D. Tex. 2005) (“In federal
question jurisdiction cases, where a court is exercising
supplemental jurisdiction over state-law claims, a federal court
also applies the choice of law rules of the forum state to the

state law claims.”); Best Canvas Prod. & Supplies, Inc. v. Ploof

 

Truck Lines, Inc., 713 F.2d 618, 621 (11th Cir. 1983) (explaining

 

that under Klaxon Co. v. Stentor Electrical Manufacturing Co., 313

 

U.S. 487 (1941), “[a] federal court is obliged to apply the choice

of law rule of the state in which it sits.”); CPI Plastics, Inc.

 

v. USX Corp., No. CIV.A. 3:95-CV-124-J, 1999 WL 33633079, at *6

 

(N.D. Ga. Jan. 20, 1999), aff’d sub nom. CPI Plastics v. USX Corp.,

212 F.3d 599 (llth Cir. 2000) (federal courts should address

27

 
AO72A
(Rev. 8/82)

 

pendent state law issues in federal question cases according to
the principles set forth in Klaxon).

Under this standard, this Court would apply the choice of law
rules of Georgia. Moreover, “[w]here a case is transferred to a
more convenient forum based on 28 U.S.C. § 1404(a) . . . the court
is obligated to apply the state law that would have applied absent
the change in venue.” MC Asset Recovery, LLC v. S. Co., No. 1:06-
CV-417-BBM, 2009 WL 10666059, at *23 (N.D. Ga. Feb. 5, 2009).
Thus, if this case were transferred to the Western District of
Michigan, Georgia’s choice of law rules still apply. For tort
actions, “Georgia applies the choice-of-law principle lex loci
delicti, which means apply the law of the place where the tort was

committed.” Hughes v. Kia Motors Corp., 766 F.3d 1317, 1327 (lith

 

Cir. 2014) (citing Dowis v. Mud Slingers, Inc., 621 S.E.2d 413,

 

419 (Ga. Ct. App. 2005)). So, for the purposes of this factor,
the governing law that would apply to Plaintiffs’ state law tort
claims depends on where the tort was committed. Finally, for
contract actions, Georgia applies the rule of “lex loci
contractus,” which means that “the validity, nature, construction,
and interpretation of a contract are governed by the substantive
law of the state where the contract was made, except that where
the contract is made in one state and is to be performed in another
state, the substantive law of the state where the contract is

performed will apply.” Federated Rural Elec. Ins. Exch. v. R.D.

 

28

 
AO 72A
(Rev. 8/82)

 

Moody & Assocs., Inc., 468 F.3d 1322, 1325 (llth Cir. 2006) (citing

 

Fed. Ins. Co. v. Nat’l Distrib. Co., Inc., 417 S.E.2d 671, 673
(Ga. Ct. App. 1992)). Defendants argue that because the agreements
entered into between Defendants and Plaintiffs were entered into
in Michigan, those agreements will be interpreted according to
Michigan law. Plaintiffs respond that their claims do not sound
in contract, but rather in tort, and therefore, Georgia law will
apply to their state law claims. Neither party disputes the fact
that federal law will obviously apply to Plaintiffs’ PACA claims.

Looking to the facts alleged in the Complaint, the Court finds
that while some of Plaintiffs’ claims will be governed by Georgia
law, others will be governed by Michigan law. As an initial
matter, although Plaintiffs’ claims stem from the agreements made
with Defendants, they are not contract claims, but rather tort
claims involving those agreements. However, to the extent this
case requires a court to interpret the underlying agreements—which
is possible based on the facts alleged in the Complaint—Michigan
law would apply because the facts alleged in the Complaint and
other evidence presented concerning the issue of venue show that
the agreements were entered into in Michigan, not Georgia.

As for the tort claims, Georgia law would govern certain tort
claims such as conversion (Count IX), where Plaintiffs allege that
Defendants took money owed to Plaintiffs and converted it to their

own use to purchase new harvesters, pay labor costs, as well as

29

 
AO 72A
(Rev. 8/82)

 

 

other costs of fuel, food, supplies, equipment, housing, and
technology upgrades all for the operations of Spiech Georgia, and
unjust enrichment (Count X), where Plaintiffs allege that buy using
funds owned to Plaintiffs to fund Spiech Georgia’s operations in
those ways, Defendants were unjustly enriched. Dkt. No. 11 919 377-
418. These torts were committed in Georgia.

However, other torts alleged by Defendants, such as fraud

~ (Count VI), were committed in Michigan. The fraud claim centers

around the allegations that Defendants intentionally misled the
Growers by sending them the letter and promissory note promising
to pay the debts owed under the agreements with the growers in an
effort to induce the Growers to hold off on collecting the money
until Defendants could file for bankruptcy and that Defendants
fraudulently assured Produce Pay in the distribution agreement
that they had clean title to the produce when in fact they did not
and that they entered the distribution agreement never intending
to honor it since Defendants filed for bankruptcy less than three
months later. Dkt. No. 11 I] 299-336. These alleged torts did
not occur when Defendants siphoned money to Georgia, but instead,
occurred at the time that the individual Defendants allegedly made
these statements, assurances, or promises, which based on the facts
of the Complaint appear to have occurred in Michigan through Spiech
Michigan. For example, as to the allegedly fraudulent letters and

promissory notes-which are attached to the Amended Complaint—those

30

 
AO 72A
(Rev. 8/82)

 

documents are from Spiech Michigan and list a Michigan address on
the letters. See Dkt. No. 11-1. Thus, for the purposes of the
governing law factor, at least to some extent, in either proposed
venue, the governing law of another state besides the forum state
will be involved. As such, this factor is neutral.
9. Plaintiff's Choice of Forum

The last factor to discuss is the Plaintiffs’ choice of forum.
The general rule is that a plaintiff has the right to choose the
forum in which to pursue a case. See Bell, 2015 WL 5595806, at
*13 (“A court ‘must not disturb the plaintiff’s choice of forum
unless that choice is clearly outweighed by other
considerations.’” (citations omitted)). However, a plaintiff's
choice of forum is “accorded little weight” where the plaintiff

resides outside of the forum. See Larison v. Atl. Coast Bank, No.

 

CV415-184, 2016 WL 1572965, at *3 (S.D. Ga. Apr. 15, 2016)

(citation omitted); Rigby v. Flue-Cured Tobacco Co-op.

 

Stabilization Corp., 2006 WL 1312412, at *5 (M.D. Ga. May 11, 2006)

 

(stating that “plaintiff’s choice of forum is afforded less weight
if the plaintiff resides outside the forum due to the difficulty
plaintiff will have in showing why the original forum is more
convenient”). Moreover, “the choice of forum is afforded little
weight if the majority of the operative events occurred elsewhere.”

Bell, 2015 WL 5595806, at *13 (citation omitted); Rigby, 2006 WL

31

 
AO 72A
(Rev. 8/82)

 

1312412, at *5. In these instances, “no party is particularly
inconvenienced by a transfer.” Bell, 2015 WL 5595806, at *13.

In this case, Plaintiffs’ choice of forum is afforded little
weight due to the fact that none of the Plaintiffs reside in
Georgia and the fact that the majority of the operative events in
this case occurred in Michigan, as explained above. Thus, while
this factor always leans in favor of Plaintiffs, here, it does not
weigh heavily in favor of denying Defendants’ Motion to Transfer
Venue.

After weighing the nine factors discussed above and finding
that four factors were neutral, that four factors weighed in favor
of transfer, that no factors weighed in favor of transfer, and
that the plaintiff’s choice in the forum should be given little
weight under these circumstances, the Court concludes that this
case should be transferred to the Western District of Michigan
pursuant to 28 U.S.C. § 1404(a). The strongest factor weighing in
favor of transfer is the interests of justice and trial efficiency
based on the related bankruptcy proceedings pending in the Western
District of Michigan. Because the underlying issue in Plaintiffs’
Complaint is Defendants’ alleged failure to pay under the
agreements between Plaintiffs and Defendants and because Spiech
Michigan-the entity that entered those agreements—is currently
participating in bankruptcy proceedings that Plaintiffs are also

involved in, allowing this case to proceed here would lead to

32

 
AO 72A
(Rev. 8/82)

 

inefficient resolution of the issues at best and inconsistent or
conflicting legal judgments at worst. This factor combined with
the other factors weighing in favor of transfer lead this Court to
conclude that for the convenience of the parties and in the
interests of justice, this case should be transferred. Thus,
Defendants’ Motions in the Alternative to Transfer Venue is
GRANTED.
CONCLUSION

For these reasons, Defendants’ Motions to Dismiss for
Improper Venue, dkt. nos. 25, 28, are DENIED and Defendants’
Motions in the Alternative to Transfer Venue, dkt. nos. 25, 28,
are GRANTED. This matter is hereby TRANSFERED to the United States

District Court for the Western District of Michigan.

SO ORDERED, this 26th day of June, 2019.

DG

HON.“ LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

33

 
